IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 96-11559
                           Summary Calendar



EDWARD CHARLES CROCKETT,

                                            Plaintiff-Appellant,

versus

M.A. THORNE, Officer,
Fort Worth Police Dep’t,

                                            Defendant-Appellee.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:91-CV-470-Y
                       - - - - - - - - - -

                           April 14, 1998

Before KING, HIGGINBOTHAM, and DAVIS, Circuit Judges.

PER CURIAM:*

     Edward Charles Crockett, Texas prisoner # 615226, argues

that the district court abused its discretion during Crockett’s

civil rights trial by 1) denying his motion for appointment of

counsel; 2} refusing to subpoena Crockett’s requested witnesses;

3) refusing to allow Crockett to introduce deposition testimony

at trial; and 4) allowing the trial to proceed prior to

Crockett’s receipt of his medical records.     Crockett also argues

that the district court’s credibility determinations at trial

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
were clearly erroneous because the defendants provided perjured

testimony.

     We have reviewed the record provided to the court and the

briefs of the parties and affirm the rulings made in the district

court’s pretrial orders and also the judgment dismissing

Crockett’s civil rights complaint.

     AFFIRMED.




                                2